        Case 4:20-md-02951-HSG Document 20 Filed 09/09/20 Page 1 of 5




 1   McDERMOTT WILL & EMERY LLP
     William P. Donovan, Jr (SBN 155881)
 2   wdonovan@mwe.com
 3   2049 Century Park East, Suite 3200
     Los Angeles, CA 90067-3206
 4   Telephone: 310 277 4110
     Facsimile: 310 277 4730
 5
     Counsel for Defendants
 6   STUBHUB, INC. and LAST MINUTE
     TRANSACTIONS, INC.
 7

 8

 9                                UNITED STATES DISTRICT COURT

10                               NORTHERN DISTRICT OF CALIFORNIA

11
                                                   Case No. 4:20-md-02951-HSG
12
     IN RE: STUBHUB REFUND LITIGATION              NOTICE OF MOTION AND MOTION
13                                                 TO DISMISS PLAINTIFF REYNOLDS’
                                                   COMPLAINT; MEMORANDUM OF
14
     This document relates to:                     POINTS AND AUTHORITIES IN
15                                                 SUPPORT
     Reynolds v. StubHub, Inc.,
16   Case No. 1:20-cv-03508                         Hearing:

17                                                  Date:       November 12, 2020
                                                    Time:       2:00 p.m.
18                                                  Location:   Courtroom 2 (4th Floor)
                                                    Judge:      Honorable Haywood S. Gilliam
19
20

21

22

23

24

25

26
27

28               NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM ISO MOTION
                                    CASE NO. 4:20-MD-02951-HSG
        Case 4:20-md-02951-HSG Document 20 Filed 09/09/20 Page 2 of 5




 1          TO PLAINTIFFS AND ALL COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE that on November 12, 2020 at 2:00 p.m. in Courtroom 2 on the
 3   4th Floor of the above-entitled court, located at 1301 Clay Street, Oakland, CA 94612, Defendants
 4   StubHub, Inc. and Last Minute Transactions, Inc. (collectively, “Defendants”) will appear before
 5   the Honorable Haywood S. Gilliam and present their Motion to Dismiss (the “Motion”) the
 6   Complaint of Plaintiff Diane Reynolds pursuant to Federal Rule of Civil Procedure 12(b)(5).
 7   Plaintiff Reynolds has failed to timely serve the Complaint on Defendants as required by Rule 4(m)
 8   of the Federal Rules of Civil Procedure.
 9          This Motion is based upon this Notice of Motion and Motion, the pleadings and papers filed
10   in this action, and such other matters as may be presented to the Court before or at the time of the
11   hearing.
12

13   Dated: September 9, 2020                      McDERMOTT WILL & EMERY LLP
14

15                                                 By:    /s/ William P. Donovan, Jr.

16                                                 William P. Donovan, Jr (SBN 155881)
                                                   wdonovan@mwe.com
17                                                 2049 Century Park East, Suite 3200
                                                   Los Angeles, CA 90067-3206
18                                                 Telephone: 310 277 4110
19                                                 Facsimile: 310 277 4730

20                                                 Counsel for Defendants
                                                   STUBHUB, INC. and LAST MINUTE
21                                                 TRANSACTIONS, INC.

22

23

24

25

26
27

28
                                                 1
                 NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM ISO MOTION
                                    CASE NO. 4:20-MD-02951-HSG
        Case 4:20-md-02951-HSG Document 20 Filed 09/09/20 Page 3 of 5




 1                        MEMORANDUM OF POINTS AND AUTHORITIES
 2          Federal Rule of Civil Procedure Rule 4(m) requires a plaintiff to effect proper service on a
 3   defendant within 90 days of filing a complaint. Id. (“If a defendant is not served within 90 days
 4   after the complaint is filed, the court—on motion or on its own after notice to the plaintiff—must
 5   dismiss the action without prejudice against that defendant or order that service be made within a
 6   specified time.”) If a plaintiff fails to timely serve a complaint on a defendant within the 90-day
 7   period prescribed by Rule 4(m), she may only prevent dismissal if she can show “good cause”
 8   sufficient to cure the failure to serve. Id.; see Jen v. City and Cty. of San Francisco, 2018 WL
 9   1524049 at *2 (N.D. Cal. Mar. 28, 2018) (Gilliam, J.) (plaintiff “bears the burden of establishing
10   that service was valid under Rule 4” when service is challenged).
11          On May 5, 2020, Plaintiff Reynolds filed her Complaint against Defendants in the United
12   States District Court for the Southern District of New York. (Reynolds v. StubHub, Inc. et al., No.
13   1:20-cv-03508, Dkt. No. 1) (“Reynolds”). The court notified Plaintiff Reynolds of deficiencies in
14   the filing, at which point she refiled the Complaint on May 7, 2020. (Reynolds, Dkt. No. 2.)
15   Pursuant to Rule 4(m), Plaintiff Reynolds was required to serve the Complaint within 90 days of
16   filing, which would have been August 5, 2020. She failed to do so. Plaintiff Reynolds never
17   presented a summons to the clerk of the court for signature and seal, as required by Rule 4(b).
18   Indeed, Plaintiff Reynolds’ actions are even more egregious given that Plaintiff Reynolds was
19   served with repeated notification of motion practice, filings, hearing dates, and consolidation
20   orders from counsel and from the Judicial Panel on Multidistrict Litigation (“JPML”). On August
21   13, 2020, Plaintiff Reynolds’ case was transferred to this Court as part of MDL 2951, making this
22   Court the appropriate forum in which to bring this Motion. (Reynolds, Dkt. No. 5.)
23          Plaintiff Reynolds never responded to any request for a position from the JPML, and has
24   not prosecuted her case in any meaningful way. Indeed, when the parties submitted the joint
25   stipulation to this Court (In re: StubHub Refund Litigation, No. 4:20-md-02951-HSG, Dkt. No. 2.),
26   explaining that Defendants would seek to dismiss Plaintiff Reynolds’ case for failure to issue
27   service and for wont of prosecution, Defendants copied Plaintiff Reynolds’ counsel on that
28   correspondence and served Plaintiff Reynolds’ counsel with copies of the same. The other

                                                 2
                 NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM ISO MOTION
                                    CASE NO. 4:20-MD-02951-HSG
        Case 4:20-md-02951-HSG Document 20 Filed 09/09/20 Page 4 of 5




 1   Plaintiffs, through that stipulation, acknowledged that the Reynolds’ complaint has not been
 2   served. (Id.) Plaintiff Reynolds’ counsel never responded to any correspondence from any counsel
 3   after repeated attempts. Because Plaintiff Reynolds has taken no steps to serve Defendants, let
 4   alone take any action whatsoever to prosecute her case, this Court should dismiss the Reynolds
 5   case, Number 1:20-cv-03508, in its entirety and with prejudice, because Plaintiff Reynolds cannot
 6   show good cause for the failure to take any actions to serve Defendants or to otherwise pursue her
 7   alleged claims.
 8                                            CONCLUSION
 9          For the reasons set forth above, Defendants respectfully request that this Honorable Court
10   grant their Motion and dismiss Plaintiff Reynolds’ Complaint.
11

12   Dated: September 9, 2020                     McDERMOTT WILL & EMERY LLP
13

14                                                By:    /s/ William P. Donovan, Jr.

15                                                William P. Donovan, Jr (SBN 155881)
                                                  wdonovan@mwe.com
16                                                2049 Century Park East, Suite 3200
                                                  Los Angeles, CA 90067-3206
17                                                Telephone: 310 277 4110
18                                                Facsimile: 310 277 4730

19                                                Counsel for Defendants
                                                  STUBHUB, INC. and LAST MINUTE TRANSACTIONS,
20                                                INC.

21

22

23

24

25

26
27

28

                                                 3
                 NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM ISO MOTION
                                    CASE NO. 4:20-MD-02951-HSG
        Case 4:20-md-02951-HSG Document 20 Filed 09/09/20 Page 5 of 5




 1                                   CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing
 3   document has been served on September 9, 2020 by CM/ECF system on all counsel of record who
 4   are deemed to have consented to electronic service via the Court’s CM/ECF system per Civil Local
 5   Rule 5-5, and by U.S. Mail and electronic mail on Louis Johnson, Jr, The Law Office of Louis J.
 6   Johnson Jr., L.L.C., 500 Paterson Plank Road, Union City, NJ 07087,
 7   ljohnson@louisjohnsonlaw.com.
 8
                                                        /s/ William P. Donovan, Jr.
 9                                                      William P. Donovan, Jr.
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                 4
                 NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM ISO MOTION
                                    CASE NO. 4:20-MD-02951-HSG
